DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 08/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 10,562,377 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status
This office action is in response to the remarks and amendments filed on 08/10/2021. 
The nonstatutory double patenting rejection has been withdrawn. 
Claims 1-6, 8-14, and 16 remain pending for consideration on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the “a control module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In para. [0093], the control module 260 corresponds to an iPRO series control module (e.g., 100 series, 200 series, 4 DIN series, 10 DIN series) by Dixell S.r.l., located in Pieve d'Alpago (BL) Italy. One example is an iPRO IPG115D control module. 
In para. [0152]; the control module corresponds to an Application Specific Integrated Circuit (ASIC); a digital, analog, or mixed analog/digital discrete circuit; a digital, analog, or mixed analog/digital integrated circuit; a combinational logic circuit; a field programmable gate array (FPGA); a processor circuit (shared, dedicated, or group) that executes code; a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 recite the limitation where the control module “selectively sequentially turns off the compressor and a condenser fan and then reduces a speed of an evaporator fan based on the comparison”. In paras. [0013]-[0016] of the disclosure, it is disclosed that the control module sequentially controls the compressor, the condenser fan, and the evaporator fan; however, the disclosure is silent to the control module selectively
Claims 2-6, 8, 10-14, and 16 are rejected for being dependent on rejected claims 1 and 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation “monitor one or more characteristics of the battery, compare the one or more characteristics to respective values measured when the compressor is turned off and to respective values measured when the compressor is operating at full capacity, and to control one or more operating parameters of one or more of the compressor, the condenser, and the evaporator based on the comparison, and selectively sequentially turns off the compressor and a condenser fan and then reduces a speed of an evaporator fan based on the comparison” which renders the claim indefinite in light of 35 U.S.C. 112(a) rejection above. 
Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 9 recite the broad recitation “control one or more operating parameters of one or more of the compressor, the condenser, and the evaporator”, and the claims also recite “selectively sequentially turns off the compressor and a condenser fan and then reduces a speed of an evaporator fan” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, the claim limitations not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. For example, if the state of charge of the battery is low, wouldn’t it at least prevent one or more of the compressor, the condenser fan, and the evaporator fan from turning on? or if the compressor, the condenser fan, and the evaporator are running, and the state of charge of the battery is running low, wouldn’t it inherently turn them off one by one (i.e. from the compressor that requires the most power, then the fans that require less power)? Please provide clarification. 
Claims 2-6, 8, 10-14, and 16 are rejected for being dependent on rejected claims 1 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler et al. (US 2003/0201097 A1), hereinafter Zeigler, in view of Alston et al. (US 2009/0229288 A1), hereinafter Alston, and Kramer (US 3,877,243 A). 
Regarding claims 1 and 9, Zeigler teachers a refrigeration system for a vehicle and a method for operating the refrigeration system for a vehicle including a compressor (14, fig. 1) in fluid communication with a condenser (16, fig. 1) and an evaporator (22; e.g. refrigerant-to-air heat exchanger; fig. 1), the compressor (14, fig. 1) including a variable speed motor (12, fig. 1) and employing capacity modulation using refrigerant injection (fig. 4-5; para.[0024], [0025]), and the condenser (16, fig. 1) and the evaporator (22, fig. 1) including variable speed fans (e.g. condenser fan; interior compartment fan; para.[0045]), the refrigeration system and the method comprising:
a battery (34, fig. 4) to supply power to the refrigeration system (10, fig. 1), the battery being charged by one or more sources of power including the vehicle (see at least para. [0009]); and 
a control module (30, fig. 4) to monitor one or more characteristics of the battery (34, fig. 4; see at least para. [0012]), compare the one or more characteristics to respective values monitors and compares a voltage of the battery to respective values measured when the compressor is operating at full speed, at minimum speed (i.e. turned off), or modulating (i.e. start and stop) in between the maximum or minimum speeds). 
Zeigler does not explicitly disclose the control module sequentially turning off the compressor and the condenser fan, and then reducing a speed of an evaporator fan based on the comparison. 
First, Alston teaches a HVAC system (10) comprising a battery management controller (60) monitoring the one or more characteristics (i.e. voltage) of the battery when the compressor is operating or turned off (i.e. in heating mode; para. [0043]), and further controlling the HVAC system based on a comparison of one or more characteristic of the battery (i.e. with below lower voltage level or cut-out voltage; see at least figs. 6(a) and 7; paras.  [0072]-[0077], [0082]), thereby allowing the HVAC system to be use without keeping the engine running (para. [0004]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the refrigeration system of Zeigler to continuously monitor one or more characteristics of the battery and turn off the refrigeration system (i.e. including the compressor, the condenser fan, and the evaporator fan) based on the comparison as taught by Alston, thereby provides a refrigeration system that efficiently be used with the battery. 
Kramer teaches a refrigeration system (fig. 1) where an evaporator fan running at speeds less than full when a compressor is not operating (col. 2, lines 38-42) to continuously provide cooling (col. 1, lines 14-17) and to prevent frost is well known (col. 1, lines 23-28). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigeration system of Zeigler as modified to turn off the compressor and the condenser fan while keeping the evaporator fan running at a reduced speed as taught by Kramer in order to provide cooling continuously and to prevent frost. 

Regarding claims 2 and 10, Zeigler as modified teacher the refrigeration system of claim 1 and the method of claim 9 as discussed above, wherein: 
the one or more characteristics of the battery (34, fig. 4) include a voltage of the battery, a current supplied by the battery (para. [0044]), an internal resistance of the battery [Note: the resistance can be found using Ohms Law: R = V / I], and a state of charge of the battery (para. [0010]); and
the one or more operating parameters include a speed of the motor of the compressor (62, 64, fig. 4), use of refrigerant injection (e.g. capacity) by the compressor (62, 64, fig. 4), a speed of a condenser fan, and a speed of an evaporator fan (e.g. interior fan; para.[0045]).

Regarding claims 3 and 11, Zeigler as modified teacher the refrigeration system of claim 1 and the method of claim 9 as discussed above, wherein the control module controls the one or more operating parameters in a predetermined order (paras. [0040], [0045]-[0046]).

Regarding claims 4 and 12, Zeigler as modified teacher the refrigeration system of claim 1 and the method of claim 9 as discussed above, wherein the control module reduces a speed of the motor (12, fig. 1) of the compressor (14, fig. 1) based on the comparison (para. [0037]).

Regarding claims 5 and 13, Zeigler as modified teacher the refrigeration system of claim 1 and the method of claim 9 as discussed above, wherein the control module reduces a speed of a condenser fan based on the comparison (para. [0045]). 

Regarding claims 6 and 14, Zeigler as modified teacher the refrigeration system of claim 1 and the method of claim 9 as discussed above, wherein the control module (30, fig. 4) stops use of refrigerant injection (e.g. capacity) by the compressor (62, 64, fig. 4) based on the comparison (figs. 4-5, paras. [0024], [0025], [0030]).

Regarding claims 8 and 16, Zeigler as modified teacher the refrigeration system of claim 1 and the method of claim 9 as discussed above, wherein: 
the one or more sources of power (e.g. battery storage system 34, shore power 36 (i.e. connected to the electrical grid), or power from an auxiliary electric power unit 38) include power from a utility received via a receptacle (e.g. shore power 36, fig. 4); and the receptacle is configured to receive power from the utility (e.g. shore power connected to the electrical grid) via a power cord connected between the receptacle and a wall outlet or charger of a building (paras. [0009], [0014], [0031]).

Response to Arguments
In response to applicant’s arguments, see page 6, with respect the term control module “having a sufficiently definite meaning as the name for the structure that performs the function” have been considered but not are persuasive, because the term “module” invokes a claim interpretation governed under 35 U.S.C. 112(f), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. Accordingly, the interpretation is maintained. 
Applicant’s arguments, see pages 6-7, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Zeigler, in view of Alston, and Kramer. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763